Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

35 USC 101
Applicant’s arguments are persuasive. The rejection is withdrawn.
More specifically, the claimed invention is integrated into a practical application by improving a technical field. As described in paragraphs [0012] to [0015] and [0039] of Applicant’s application, unlike prior gaming systems that employed a static paytable wherein each outcome was always associated with the same award regardless of when the gaming system was engaged, the claimed invention overcomes these problems by dynamically associating a persistent supplemental award with different ranked game outcomes responsive to the occurrence of a persistent supplemental award ranked game outcome increment event. As indicated in by the claim limitation of, “prior to a first play of a game” (or “first period of time” for claim 12) and described in paragraph 15 of the specification, Such a configuration further provides an additional level of player anticipation via enabling the player to view, prior to any particular game being played, which ranked game outcome the persistent supplemental award is currently associated with, thereby introducing a degree of player strategy or skill as players may interact with 

Prior Art
The closest prior art, Tarantino (US 2011/0059791) discloses a gaming system (Fig. 1) comprising: 
a processor; and a memory device that stores a plurality of instructions that, when executed by the processor (gaming machine 20 comprises a computing device such as a computer and therefore comprises a memory and a processor, paragraph 33), cause the processor to:
provide a plurality of ranked game outcomes (winning outcomes 104 in Fig. 3) comprising a first ranked game outcome (i.e. straight in Fig. 3) and a second ranked game outcome having a higher ranking than the first ranked game outcome (i.e. 4 of a kind), and a persistent supplemental award associated with the first ranked game outcome (i.e. +50 bonus in 100d in Fig. 3), and
an occurrence of a persistent supplemental award ranked game outcome increment event in association with the first play of the game (It is interpreted that “a persistent supplemental award ranked game outcome increment event” is an event that cause a persistent supplemental award to be applied to a ranked game outcome. Tarantino discloses an event, such as an end of a game that causes a persistent 
Tarantino also discloses disassociating a persistent supplemental award from being associated with the first ranked game outcome (“phase out” enchanted pay/award structure, paragraph 72), and associate a persistent supplemental award with the second ranked game outcome for a second play of the game (“phase in” enchanted pay/award structure, paragraph 72).
However, Tarantino’s phase in and phase out of supplemental awards are directed to different supplemental awards being applied to different ranked outcomes. Tarantino fails to teach, responsive to an occurrence of a persistent supplemental award ranked game outcome increment event in association with the first play of the game: disassociate the persistent supplemental award from being associated with the first ranked game outcome, and associate the persistent supplemental award with the second ranked game outcome for a second play of the game.
Tarantino also fails to teach prior to a first play of a game, cause a display, by a display device, of: a plurality of ranked game outcomes comprising a first ranked game outcome and a second ranked game outcome.

Another close prior art Aoki (US 2009/0131145) discloses that prior to a first play of a game, cause a display, by a display device, a plurality of ranked game outcomes comprising a first ranked game outcome and a second ranked game outcome (Display the modified pay table to the player before and during the free spin, paragraph 117.).
responsive to an occurrence of a persistent supplemental award ranked game outcome increment event in association with the first play of the game: disassociate the persistent supplemental award from being associated with the first ranked game outcome, and associate the persistent supplemental award with the second ranked game outcome for a second play of the game.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasson H Yoo whose telephone number is (571)272-5563.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571 270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JASSON H YOO/           Primary Examiner, Art Unit 3715